          Case 3:20-cv-08026-JAT Document 17 Filed 04/17/20 Page 1 of 5



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                  FOR THE DISTRICT OF ARIZONA
 8
 9       Doreene Watson, et al.,                         No. CV-20-08026-PCT-JAT
10                    Plaintiffs,                        ORDER
11       v.
12       Federal National Mortgage Association, et
         al.,
13
                      Defendants.
14
15            Pending before the Court is Defendants Federal National Mortgage Association,
16   Bank of America, N.A., BAC Home Loans Servicing, LP (together, “BofA”), and
17   Recontrust Company’s (“Defendants”) Motion to Dismiss. (Doc. 9). Plaintiffs have
18   responded, (Doc. 12), and Defendants have replied, (Doc. 15). The Court now rules on the
19   motion.
20   I.       BACKGROUND
21            This case arises out of a dispute over a mortgage on certain real property in Apache
22   County, Arizona (the “Property”). In December 2005, Plaintiffs1 obtained a $40,000 loan
23   using the Property as collateral (Doc. 1-3 at 2–3). The original lender later transferred the
24   loan to BofA. (Id. at 3).
25            Thereafter, Plaintiffs failed to make two monthly payments. (Id. at 3–4). When they
26   attempted to get current on their loan obligations, BofA apparently returned the payment
27
     1
       Plaintiffs in this case are Doreene Watson and the estate of her late husband, Roger
28   Watson. For ease of reference, and unless otherwise stated, the Court will use “Plaintiffs”
     to refer to the couple collectively, including for Roger Watson while he was still alive.
       Case 3:20-cv-08026-JAT Document 17 Filed 04/17/20 Page 2 of 5



 1   because “the amount had not been . . . full or correct.” (Id. at 4). In the ensuing months,
 2   Plaintiffs tried to learn what the correct amount was, as well as pay what they thought they
 3   owed, but their efforts met no success. (Id. at 4–5). Soon after Plaintiffs’ second
 4   unsuccessful attempt to pay, Defendant Recontrust Company recorded a Notice of
 5   Trustee’s Sale on the Property in the Apache County Recorder’s office, with a return
 6   address for BofA. (Id. at 5). Plaintiffs maintain that, several months later, BofA finally
 7   provided them with a reinstatement calculation that was only “good through” three days
 8   from when Plaintiffs received it. (Id.).
 9          Plaintiffs attempted to pay that amount at a local BofA branch, but BofA refused to
10   accept. (Id.). A BofA representative allegedly told Plaintiff Doreene Watson that she had
11   around one more month to pay without explaining that the “amount would . . . increase[]
12   significantly.” (Id. at 6). Plaintiffs waited until the date the representative gave them and
13   tendered the original reinstatement amount to BofA, but BofA declined it because the
14   reinstatement amount had risen since Plaintiffs’ last attempt to pay. (Id.).
15          A trustee’s sale took place soon after. (Id.). Plaintiffs and BofA, however, began
16   discussing a possible resolution of Plaintiffs’ default and the sale was rescinded. (Id. at 7–
17   8). Plaintiffs sought to modify their loan obligations but were never able to ascertain how
18   to do so. (Id. at 7–10). Despite ongoing negotiations, Defendants foreclosed on the
19   Property, allegedly without notice to Plaintiffs. (Id. at 10–11).
20   II.    RES JUDICATA
21          Defendants argue that Plaintiffs’ claims must be precluded because Plaintiffs have
22   filed this identical complaint against the same defendants thrice before and, each time, the
23   case was either voluntarily or involuntarily dismissed. (Doc. 9 at 7). Plaintiffs argue in
24   response that, given the absence of discovery and a trial in prior proceedings, their claims
25   are not precluded. (Doc. 13 at 4).
26          A final judgment’s preclusive effect is governed by the doctrines of “claim
27   preclusion and issue preclusion, which are collectively referred to as ‘res judicata.’” Taylor
28   v. Sturgell, 553 U.S. 880, 892 (2008). When an earlier suit involving the same parties (or


                                                  -2-
       Case 3:20-cv-08026-JAT Document 17 Filed 04/17/20 Page 3 of 5



 1   their privies) reached a final judgment on the merits, claim preclusion forecloses successive
 2   litigation of the same claim. Mpoyo v. Litton Electro-Optical Sys., 430 F.3d 985, 987 (9th
 3   Cir. 2005). Preclusion doctrine, and claim preclusion in particular, serves to further private
 4   litigants’ important interest in repose. Clements v. Airport Auth., 69 F.3d 321, 330 (9th Cir.
 5   1995); 18 Charles Alan Wright & Edward H. Cooper, Federal Practice and Procedure §
 6   4403 (Apr. 2020 Update) (“The deepest interests underlying the conclusive effect of prior
 7   adjudication draw from the purpose to provide a means of finally ending private disputes.
 8   The central role of adversary litigation in our society is to provide binding answers.”).
 9          This is the fourth time that Plaintiffs have filed this identical complaint. Defendants
10   removed each prior case to this district and, each time, the case was dismissed. In the first
11   action, the Court dismissed the case without prejudice after Plaintiffs failed to serve
12   Defendants with summons under Federal Rule of Civil Procedure (“Rule”) 4(m). Order,
13   Watson v. Fed. Nat’l Mortg. Ass’n, No. 18-08095, (D. Ariz. July 10, 2018), ECF No. 9. In
14   the second case, Plaintiffs voluntarily dismissed their complaint. Order, Watson v. Fed.
15   Nat’l Mortg. Ass’n, No. 18-08237, (D. Ariz. Feb. 12, 2019), ECF No. 16. In the third action,
16   Plaintiffs failed to respond to Defendants’ Motion to Dismiss, which the Court deemed as
17   consent to the granting of the motion under this district’s local rules. Order, Watson v. Fed.
18   Nat’l Mortg, Ass’n, No. 19-08190, (D. Ariz. Aug. 6, 2019), ECF No. 11 (citing LRCiv.
19   7.2(i)). It is beyond dispute that these cases concerned the same parties litigating the same
20   claim, the question is whether there has been a “final judgment on the merits” that precludes
21   successive litigation of this claim.
22          The United States Supreme Court’s opinion in Semtek International Inc. v.
23   Lockheed Martin Corp., teaches that federal common law answers such questions. 531 U.S.
24   497, 508 (2001). When the judgment-entering federal court sits in diversity, federal
25   common law may incorporate the law of the state where that court sits. Id. But federal
26   common law does not incorporate state law where, as here, the judgment-entering court
27   rested its decision exclusively on federal procedural grounds. See Tuitama v. Bank of Am.,
28   NA, 552 F. App’x 881, 883 (11th Cir. 2014) (dismissal based on failure to prosecute); see


                                                 -3-
       Case 3:20-cv-08026-JAT Document 17 Filed 04/17/20 Page 4 of 5



 1   also Vasquez v. Bridgestone/Firestone, Inc., 325 F.3d 665, 679 (5th Cir. 2003) (dismissal
 2   based on forum non conveniens). Thus, the Court relies exclusively on federal preclusion
 3   law to answer this question.
 4          Defendants point to the third dismissal of this complaint, noting that because the
 5   order did not “state[] otherwise” it is deemed to be an “adjudication on the merits” under
 6   Rule 41(b). (Doc. 9 at 7). Semtek also teaches that Rule 41(b) is not always dispositive for
 7   claim preclusion purposes. 531 U.S. at 503. “Without reliance on the text of Rule 41(b),”
 8   federal law nevertheless “clearly dictates” that dismissals based on the kind of failure to
 9   prosecute that Plaintiffs have repeatedly exhibited whenever this complaint has been
10   removed to federal court are entitled to claim-preclusive effect. See Tuitama, 552 F. App’x
11   at 884 (collecting cases); Owens v. Kaiser Found. Health Plan, Inc., 244 F.3d 708, 714
12   (9th Cir. 2001); TD Optical Design, Ltd. V. DAC Int’l, Inc., No. CV 17-8616-MWF
13   (PLAx), 2018 WL 6307897, at *5 (C.D. Cal. Mar. 30, 2018); Tuitama v. Nationstar Mortg.
14   LLC, No. CV 14-9956 MMM (AGRx), 2015 WL 12744269, at *8 (C.D. Cal. Apr. 13,
15   2015); Lee v. Arizona, No. CV 10-8135-PCT-JAT, 2011 WL 2580400, at *8 (D. Ariz. June
16   29, 2011); see also Kellogg v. Wilson, No. 17-cv-00353-BAS-AGS, 2017 WL 1400170,
17   at *3 (S.D. Cal. Apr. 19, 2017) (“[W]hen a party has completely failed to respond to a
18   motion without good cause, granting a motion . . . may be considered a determination ‘on
19   the merits[]’ . . . because [it] is construed as consent to the granting of the motion on the
20   grounds pleaded.” (citation omitted)).
21          Given the procedural history of this case, the policy interests underlying preclusion
22   doctrine, such as judicial economy and the Defendants’ interest in repose, fully support this
23   outcome. Restatement (Second) of Judgments, § 19 cmt. a (Am. Law Inst. Oct. 2019
24   Update) (explaining that these considerations may justify imposing an end on a particular
25   controversy “even though the substantive issues have not been tried, especially if the
26   plaintiff has failed to avail himself of opportunities to pursue his remedies in the first
27   proceeding, or has deliberately flouted orders of the court”); see also 18A Wright &
28   Cooper, supra, at § 4440 (explaining that, to promote “compliance with proper procedure[,]


                                                 -4-
         Case 3:20-cv-08026-JAT Document 17 Filed 04/17/20 Page 5 of 5



 1   . . . penalty dismissals often should preclude a second action on the same claim”). Indeed,
 2   Plaintiffs’ failure to respond to the motion to dismiss belies any contention that they have
 3   never had a full and fair opportunity to litigate this case. Cf. Jones v. Lawson, No.
 4   4:18CV77-WS/CAS, 2018 WL 2927844, at *2–3 (N.D. Fla. May 21, 2018), adopted by
 5   2018 WL 2927779 (N.D. Fla. June 7, 2018). Put simply, Plaintiffs have sought to avoid
 6   litigating this case in federal court each time it has been removed, not by arguing for a
 7   remand to state court, but through various forms of nonparticipation. If preclusion doctrine
 8   means anything, it means that these efforts must now come to an end.
 9          Accordingly, the Court finds that res judicata bars Plaintiffs’ claim for relief.
10   III.   CONCLUSION
11          Based on the foregoing,
12          IT IS ORDERED that fictional defendants John and Jane Does 1-10 and XYZ
13   Corporations I-X are DISMISSED.2
14          IT IS FURTHER ORDERED that Defendants Federal National Mortgage
15   Association, Bank of America, N.A., BAC Home Loans Servicing, LP and Recontrust
16   Company’s Motion to Dismiss Plaintiffs’ Complaint (Doc. 9) is GRANTED as to all
17   named defendants in this case.3 The Clerk of the Court shall enter judgment in favor of
18   Defendants and against Plaintiffs.
19          Dated this 17th day of April, 2020.
20
21
22
23
24
25
26   2
      See, e.g., Fed. R. Civ. P. 10(a); Craig v. United States, 413 F.2d 854, 856 (9th Cir.
     1969); Molnar v. Nat’l Broadcasting Co., 231 F.2d 684, 686–87 (9th Cir. 1956).
27
     3
      Abigninin v. AMVAC Chem. Corp., 545 F.3d 733, 743 (9th Cir.2008) (“A [d]istrict [c]ourt
28   may properly on its own motion dismiss an action as to defendants who have not moved to
     dismiss where such defendants are in a position similar to that of moving defendants.”).

                                                  -5-
